Citation Nr: 1435384	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc changes at L5-S1, status post lumbar fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to May 1978, and February 2003 to December 2005, and from January 2006 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the RO in Indianapolis, Indiana. 

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system includes relevant VA treatment records not associated with the paper file and the July 2014 appeal brief.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's degenerative disc changes at L5-S1, status post lumbar fusion has been manifested by range of motion that more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less. 


CONCLUSION OF LAW

Degenerative disc changes at L5-S1, status post lumbar fusion, is 40 percent disabling..  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5241 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. The Veteran has also been afforded VA examinations in February 2009, January 2010, and September 2013.  The Board finds that the combined medical evaluation is adequate, as it is predicated on a full reading of the Veteran's claims file.  It considers all of the pertinent evidence of records and adequately addresses his range of motion and contemplates factors not contemplated in the relevant rating criteria, such as additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Spine Ratings

The Veteran's degenerative disc changes at L5-S1, status post lumbar fusion has been evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Code 5241 (spinal fusion).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.


Factual Background

Prior to discharge, a September 2008 Physical Evaluation Board (PEF) notes the back injury occurred in the line of duty, with a recommended disability percentage of 40 percent under VA Diagnostic Code 5241.  The PEF found forward flexion to 30 degrees with a combined range of motion to 115 degrees.

On VA examination in February 2009, the Veteran reported stiffness, deformity, limited motion, back or neck pain, and radiation of pain in the bilateral legs.  He indicated weekly flare-ups that lasted hours were precipitated by lifting more than 10 pounds and sitting for long periods.  The Veteran reported use of a back brace to aid walking.  The examiner noted fatigability in the bilateral lower extremities.  There was a positive straight leg test.  Range of motion was flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted there was objective evidence of pain following repetitive motion.  There was no additional limitations after repetitive motions testing.  There was a mild to moderate effect on his usual daily activities. 

On VA examination in January 2010, the Veteran reported weekly flare-ups lasting 3 to 7 days in duration.  He denied use of an assistive device for walking.  There were no noted neurological manifestations and the Veteran had a normal gait.  The Veteran complained of tenderness upon palpation of the lumbar spine area.  He reported the effects on his usual occupation was that he was assigned different duties.  He described the effects as decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain.  There was a positive straight leg test.

During a September 2013 VA examination, the Veteran had flexion to 60 degrees with pain at 35 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  After repetitive motion testing, he had flexion to 60 degrees with additional limitations manifested by less movement than normal, weakened movement, and pain on movement.  There was localized tenderness and pain on palpation.  There was guarding and muscle spasm present, but it did not result in an abnormal gait.  The Veteran had normal muscle strength, reflex examination, sensory examination, and negative straight leg raising.  The examiner noted moderate left lower extremity radiculopathy.  There was a negative straight leg test.  The Veteran reported use of a cane for ambulation.  He reported that his disability effected his ability to run, lifting heavy objects, and sitting for prolonged periods of time.  The examiner stated that she could not render an opinion to address pain, weakness, fatigability, or incoordination during flare-ups or on repetitive use because it would void objective observations.


Analysis

A 20 percent evaluation has been assigned for the lumbar disability.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less.  Here, it is important to note that the service department determined that the appellant is 40 percent disabled.

In a May 2009 rating decision, service connection was granted for degenerative disc changes at L5-S1, status post lumbar fusion, with a 20 percent evaluation, September 19, 2008, the date following the Veteran's service discharge.

The Veteran contends that the rating does not adequately reflect the severity of his disability.  After a review of the evidence of record, the Board finds that an increased rating for the Veteran's spine disability is warranted.  The Veteran's September 2013 VA examination shows painful range of motion, with a limitation of flexion at 35 degrees with pain.  

The Veteran's statements concerning physical limitations due to pain in his spine and weekly flare-ups lasting hours to days, have been generally consistent throughout the appeal period.  Taken together with the objective findings shown on VA examination, the Board finds the evidence between favoring and denying an increased rating, on the basis of DeLuca to 40 percent is in approximate balance. 38 C.F.R. § 4.59.

The Board finds that the Veteran's forward flexion has been functionally limited to no more than 30 degrees throughout the period on appeal, the criteria for a 40 percent disability rating for the back disability have therefore been met throughout the period.  A grant of the appeal is warranted to that extent.  

No rating in excess of 40 percent is warranted at any point during the period on appeal because the preponderance of the evidence is against finding that the entire thoracolumbar spine is ankylosed.  There is no indication in the evidence, and no testimony from the Veteran, suggesting that the Veteran has ankylosis of the spine.  The evidence of record is overwhelmingly contrary to any finding that the Veteran's spine is entirely ankylosed, and the Veteran clearly retains a range of motion of the spine.  Thus, a higher rating under Diagnostic Code 5241 is not warranted.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted throughout the period on appeal.  

The Board has also considered the evaluation under additional diagnostic codes.

While the Veteran reports flare-ups, he is not shown to have incapacitating episodes as defined by regulation.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Thus, a higher rating under this formula is not for consideration.  

The Board also considered whether separate ratings could be warranted for objectively-demonstrated neurological abnormalities.  The Veteran does not report bowel or bladder problems, and thus a separate rating is not warranted for bowel or bladder disabilities.

The Board notes that the RO assigned the Veteran a separate rating 10 percent evaluation for left lower extremity radiculopathy, effective September 21, 2013 in a May 2014 decision.  As the Veteran has not expressed disagreement with this decision, it is not before that Board at this time.

The Board has considered whether a separate evaluation for radiculopathy of the right lower extremity is warranted.  The Veteran complained of pain radiating from his lower back down into his extremities on VA examination in February 2009.  There was a positive straight leg test on VA examination in February 2009 and January 2010.  However, the September 2013 VA had a negative straight leg test bilaterally, and the examiner only found radiculopathy in the left lower extremity.  As there is no identified radiculopathy disability of the right lower extremity.  Therefore, a separate rating for radiculopathy of the right lower extremity is not warranted.


Extraschedular Consideration

The Board has also considered whether the Veteran's spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this case there are no exceptional or unusual factors with regard to the Veteran's spine disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.").  

In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities, (pain, tenderness, limitation of motion, weakness, stiffness, and flare-ups) are specifically contemplated under the appropriate ratings schedule.  The current 40 percent evaluation also considers the Veteran's use of a cane, back brace, and his reports of flare-ups.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A disability rating of 40 percent, but no higher, for the Veteran's degenerative disc changes at L5-S1, status post lumbar fusion is granted subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


